Case 3:19-cv-00489-MMD-CLB Document 225 Filed 12/23/19 Page 1

Keith J. Miller, Esq.
ROBINSON MILLER LLC
Ironside Newark

110 Edison Place, Suite 302
Newark, New Jersey 07102
Telephone No.: (973) 690-5400
Facsimile No.: (973) 466-2761
kmiller@rwmlegal.com

——. FILED
——— ENTERED

 

~~.

ot

—

DEC 23 2019

of 4

penenemenee eet

| RECEIVED
|—— SERVED ON
ARTIES OF RECORD

 
  

 

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

 

WAG ACQUISITION, L.L.C.,

 

 

CLERK US DISTRICT t
DISTRICT OF NEVA a MT

DEPUTY

  

C.A. No. 3:19-cv-00489 (MMD) (CBC)

, Document filed with the Clerk of Court
Plaintiff,
NOTICE, STIPULATION
Vv. & ORDER PERMITTING
DATA CONVERSIONS, INC.,et al. | W!THDRAWAL OF COUNSEL
Defendants.
TO: Hon. Miranda M. Du, C.U.S.D.J.

United States District Court for the District Nevada

Lloyd G. George Courthouse
333 Las Vegas Blvd. South
Las Vegas, Nevada 89101

Clerk of Court

United States District Court for the District Nevada

Lloyd G. George Courthouse
333 Las Vegas Blvd. South
Las Vegas, Nevada 89101

YOUR HONOR:

PLEASE TAKE NOTICE that Keith J. Miller, Esq., of Robinson Miller

LLC, hereby requests that he be permitted to withdraw as counsel for Defendants

 
Case 3:19-cv-00489-MMD-CLB Document 225 Filed 12/23/19 Page 2

WMM, LLC and WMM Holdings, LLC (collectively, “Defendants”).

PLEASE TAKE FURTHER NOTICE that Mr. Miller served

of 4

as local

counsel for Defendants while this matter was being litigated in the United States

District Court for the District of New Jersey.

PLEASE TAKE FURTHER NOTICE that upon transfer to the United

States District Court for the District of Nevada, Mr. Miller is no longer representing

the Defendants. Defendants, however, continue to be represented by lead,

counsel

Venable LLP and have retained local counsel in Marquis Aurbach Coffing.

Therefore, no prejudice will result if the Court were to grant Mr. Miller’s app

lication.

PLEASE TAKE FURTHER NOTICE that Mr. Miller has conferred with

counsel for both Plaintiff and Defendants who consent to this application, evidenced

by their below signatures.
PLEASE TAKE FURTHER NOTICE that Mr. Miller requests th

removed from receiving further notifications of electronic filings.

at he be

For the foregoing reasons, I respectfully request that the Court grant the

instant request to withdraw as counsel.
AGREED AND CONSENTED TO BY:
ROBINSON MILER LLC FENNEMORE CRAIG, P.C.
oo fy ms Vy Li

—s i QE S
sm | ¥ rc fh
SX 1 A, YO 4
\' f=

  
 

  
 

By:_# WS

 

 

f\ IPMN \Y By: s/ Alex G. Patchen
Keith J. Miller, Esq. Allen J. Wilt, Esq. (SBN 4798)
Ironside Newark Elizabeth J. Bassett, Esq. (SBN
110 Edison Place, Suite 302 9013)

|

 
Case 3:19-cv-00489-MMD-CLB Document 225 Filed 12/23/19 Page 3 of 4

Newark, New Jersey 07102 300 E. Second St., Suite 1510
Telephone No.: (973) 690-5400 Reno, Nevada 89501
kmiller@rwmlegal.com

and

Attorney Requesting Withdrawal
LISTON ABRAMSON LLP
Admitted Pro Hac Vice
David G. Liston, Esq.
Ronald Abramson, Esq.
Alex G. Patchen, Esq.
Ari J. Jaffess, Esq.
Mord M. Lewis, Esq.
405 Lexington Ave., 46th Floa
New York, NY 10174

4

Attorneys for Plaintiff WAG
Acquisition, L.L.C.

MARQUIS AURBACH COFFING

By: s/ Ralph A. Dengler
Liane K. Wakayama, Esq.
10001 Park Run Drive
Las Vegas, Nevada 89145

Telephone No.: (702) 382-0711 panen:[2{ 2D/20C]

Ralph A. Dengler, Esq. (pro hac vice
to be filed)

VENABLE LLP

New York Bar No. 2796712

1270 Avenue of the Americas, 24" FI.
New York, NY 10020

Telephone No.: (212) 503-0655

 

Attorneys for WMM, LLC and
WMM Holdings, LLC

 
Case 3:19-cv-00489-MMD-CLB Document 225 Filed 12/23/19 Page 4 pf 4

SO ORDERED.

 

Hon. Miranda M. Du, C.U.S|D.J.

 
